Title: From Benjamin Franklin to Charles Thomson, 31 March 1784
From: Franklin, Benjamin
To: Thomson, Charles



Dear Sir,
Passy, March 31. 1784

I write this Line by the English Packet, just to inform you that Col. Harmar arriv’d here last Monday Evening with the Ratification, &c. and that Mr Jay & myself, (Messrs Adams & Laurens being absent) have written to Mr Hartley at London, that we are ready to exchange with him. I have not heard that the Delay is likely to occasion any Difficulty. I had before communicated to him your Letter of the 5th of January, which gave the Reasons of it. With great Esteem, I am, Dear Friend, Yours most sincerely

B Franklin

Cha. Thomson, Esqr

 
Addressed: To / Charles Thomson, Esqr / Secretary of Congress / at / Annapolis
Notation: Doctr. Franklin
